                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 JASON WAYNE HELTON,                            )
                                                )
               Petitioner,                      )
                                                )
 v.                                             )      Nos. 2:18-CV-157; 2:16-CR-030
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
               Respondent.                      )

                                   JUDGMENT ORDER

        For the reasons provided in the accompanying memorandum opinion, it is

 ORDERED and ADJUDGED that Petitioner’s § 2255 motion [Doc. 1] is DENIED and

 DISMISSED WITH PREJUDICE. If Petitioner files a notice of appeal from this

 judgment, such notice of appeal will be treated as an application for a certificate of

 appealability, which is DENIED pursuant to 28 U.S.C. § 2253(c)(2) and Fed. R. App. P.

 22(b) because he has failed to make a substantial showing of the denial of a federal

 constitutional right. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) and Fed.

 R. App. P. 24 that any such appeal from this judgment would be frivolous and not taken in

 good faith.

        IT IS SO ORDERED.
                                                       ENTER:


                                                              s/ Leon Jordan
                                                        United States District Judge
 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT



Case 2:18-cv-00157-RLJ-CRW Document 18 Filed 08/06/20 Page 1 of 1 PageID #: 81
